     Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.6 Page 1 of 22


 1   Andrea F. Oxman (SBN 252646)
     JACKSON LEWIS P.C.
 2   725 South Figueroa Street, Suite 2500
     Los Angeles, California 90017-5408
 3   Telephone: (213) 689-0404
     Facsimile: (213) 689-0430
 4   Andrea.Oxman@jacksonlewis.com
 5   Attorneys for Defendant
     M5 DEV, LLC
 6

 7

 8

 9

10

11                             UNITED STATES DISTRICT COURT
12                         SOUTHERN DISTRICT OF CALIFORNIA
13

14   Gilbert Salinas,                        CASE NO.: '21CV0384 JLS AGS
15                Plaintiff,
                                             DECLARATION OF ANDREA F.
16         vs.                               OXMAN IN SUPPORT OF
                                             DEFENDANT’S NOTICE OF
17   M5 Dev, LLC, a Delaware Limited         REMOVAL OF PLAINTIFF’S CIVIL
     Liability Company; and Does 1-10,       ACTION TO UNITED STATES
18                                           DISTRICT COURT
                  Defendant.
19                                           Filed concurrently with:
                                             1.     Notice of Removal,
20                                           2.     Notice of Corporate Disclosure,
                                             3.     Notice of Interested Parties, and
21                                           4.     Civil Case Cover Sheet.
22

23

24   ///
25   ///
26   ///
27   ///
28   ///
                                              1   DECLARATION OF ANDREA F. OXMAN IN
                                                  SUPPORT OF DEFENDANT’S NOTICE OF
                                                  REMOVAL OF PLAINTIFF’S CIVIL ACTION TO
                                                  UNITED STATES DISTRICT COURT
     Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.7 Page 2 of 22


 1                         DECLARATION OF ANDREA F. OXMAN
 2          I, Andrea F. Oxman, hereby declare:
 3          1.     I am an attorney duly admitted to practice law before all the courts in the
 4   State of California and the United States District Court for the Southern District of
 5   California, where I am in good standing. I am a principal at Jackson Lewis P.C., counsel
 6   of record for Defendant M5 DEV, LLC (“Defendant”).
 7          2.    I have personal knowledge of the facts stated in this declaration and if called
 8   upon to do so, I could and would competently testify to them. I submit this declaration in
 9   support of Defendant’s Notice of Removal of Plaintiff’s Civil Action to United States
10   District Court.
11          3.    Plaintiff GILBERT SALINAS (“Plaintiff”) filed a civil complaint against
12   Defendant in the Superior Court of the State of California in and for the County of San
13   Diego entitled Gilbert Salinas v. M5 Dev, LLC, Case No. 37-2021-00002378-CU-CR-NC
14   (the “Complaint”) which sets forth the following two (2) causes of action: (1) violation of
15   the Americans with Disabilities Act of 1990, and (2) violation of the Unruh Civil Rights
16   Act.   True and correct copies of the Summons, Complaint and other related court
17   documents served on Defendant are attached hereto as Exhibit A.
18          4.    Plaintiff served Defendant with the Complaint, Summons, and other related
19   court documents via personal service on February 19, 2021.
20          I declare under penalty of perjury under the laws of the State of California and the
21   United States that the foregoing is true and correct.
22          Executed this 3rd day of March, 2021 at Los Angeles, California.
23

24
                                                             /s/ Andrea F. Oxman
25                                                           Andrea F. Oxman
26

27

28
                                                   2    DECLARATION OF ANDREA F. OXMAN IN
                                                        SUPPORT OF DEFENDANT’S NOTICE OF
                                                        REMOVAL OF PLAINTIFF’S CIVIL ACTION TO
                                                        UNITED STATES DISTRICT COURT
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.8 Page 3 of 22




                       Exhibit “A”
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.9 Page 4 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.10 Page 5 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.11 Page 6 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.12 Page 7 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.13 Page 8 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.14 Page 9 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.15 Page 10 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.16 Page 11 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.17 Page 12 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.18 Page 13 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.19 Page 14 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.20 Page 15 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.21 Page 16 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.22 Page 17 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.23 Page 18 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.24 Page 19 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.25 Page 20 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.26 Page 21 of 22
Case 3:21-cv-00384-JLS-AGS Document 1-2 Filed 03/04/21 PageID.27 Page 22 of 22
